 THE JACKSON HILTONSouthern Business and Industrial Development Cor-poration,d/b/aThe Jackson Hilton and itsOperating Receiver Robert G.Nichols,Jr. and J.T. James.Case 15-CA-5293February 11, 1975DECISION AND ORDERBY ACTINGCHAIRMANFANNING ANDMEMBERS JENKINSAND PENELLOOn October 31, 1974, Administrative Law JudgeMelvin J.Welles issuedthe attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief and the General Counselsubmitted a brief in support of the AdministrativeLaw Judge'sDecision.Pursuantto the provisions of Section 3(b) of theNationalLaborRelationsAct, as amended, theNational LaborRelationsBoard has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision inlight of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusionsof the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent, SouthernBusinessand Industrial Development Corporation, d/b/a TheJackson Hilton and its Operating Receiver Robert G.Nichols, Jr., Jackson,Mississippi, its officers,agents,successors, and assigns, shall take the action set forthin the said recommended Order, except that theattachednotice is substituted for that of theAdministrative Law Judge.IRespondent contends that the Administrative Law Judge erred indenying its motion to stay the hearing on the grounds that an interim orderof a bankruptcy court restrained all legal proceedings against Respondentpending further action by that court.Respondent further argues that,inasmuch as it has now been adjudged bankrupt,the Board should stay thepresent proceeding.We do not agree. We find that the proceedingsinvolving Respondent's status as a bankrupt in no way affect this decisionand that any question regarding Respondent's ability to comply with theBoard'sOrder is best left to the compliance stage of this proceedingBakersfield Foods Co., Inc.,123 NLRB 1130, 1131, at fn. 2 (1959),McKesson& Robbins, Inc.,19 NLRB 778, 782(1940). See alsoAmerican Buslines, Inc.,151 F.Supp. 877 (D.C. Nebr., 1957).541APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discharge or otherwise discrimi-nate against employees because of their unionactivities.WE WILL NOT interrogate or threaten ouremployees about their union activities.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees in theexerciseof their rights guaranteed by the NationalLabor Relations Act.WE WILL offer J. T. James reinstatement to hisformer job or, if that job no longer exists, to asubstantially equivalent position, and WE WILLpay him forlosseshe suffered as a result of ourhaving discharged him in May 1974.SOUTHERN BUSINESS ANDINDUSTRIAL!DEVELOPMENTCORPORATION, D/B/ATHE JACKSON HILTONAND ITS OPERATINGRECEIVER ROBERT G.NICHOLS, JR.DECISIONSTATEMENT OF THE CASEMELVIN J. WELLES,Administrative Law Judge:This casewas heard at Jackson,Mississippi,on September17, 1974,based on charges filed June 7,1974, and amendedJuly 31,1974, and a complaint issuedJuly 31,1974, alleging thatRespondent violated Section 8(a)(1) and(3)of theNationalLaborRelations Act, as amended.Upon the entire record in the case,includingmyobservation of the witnesses,and upon consideration of thebrief filed by the General Counsel,Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERRespondent, a Mississippi corporation,isengaged inoperating a hotel and restaurant in Jackson, Mississippi.During the past 12 months,it received gross revenues inexcessof$500,000,and during the same period, itpurchased and received goods and services valued inexcess of$10,000 from points located outside the State ofMississippi.Ifind,asRespondent admits,that it is anemployer engaged in commerce within the meaning ofSection 2(6) and(7) of the Act.210 NLRB No. 99 542DECISIONSOF NATIONALLABOR RELATIONS BOARDII.THE UNFAIR LABOR PRACTICESWithoneminor exception,which will bediscussedbelow,the facts of this case are uncontradicted, beingbased on the credible and uncontroverted testimony of thealleged discriminatee,James, and of two employees of alocal television station,NewsDirector Jack Hobbs, andVice President Owens Alexander.These facts show thatJames was interviewedby Hobbs onthe morning of May24, 1974,and that this interview appeared on the 6 p.m.news broadcast that same evening.The interview beganwith Hobbssaying:Here in Jackson attempts are being made to unionizedomestic and restaurant workers.About 125workers inthese categoriesmet in Jackson earlier this week todiscuss the proposal to unionize to obtain betterworking conditions and more pay. J.T. James says theyhave not contacted any union representatives yet and.are still organizing their efforts,but James says hehopes the movement will spread statewide.IaskedJames today specifically why he thoughtunionizationwas the right route.James then responded,"Well, notto join a unionper se,but to try to organizea union."James made other remarksconcerning the need for unionization and certaindifficul-tieswith the minimum wage.A portion of thisfilm wasshown to me at the hearing.James was clearly identifiablethereon,and by thecaption superimposedon the filmreading"J.T. James-spokesman-restaurant workers."Shortly after 6 p.m. thatevening,James asked hissupervisor for permission to leave the kitchen.He went to aroom on the second floorof the hotelwhere he watchedhimselfbeinginterviewed,'and then returned to his workstation in the kitchen.Shortlyafter his return, he wasinformed that Respondent'sGeneralManager,Green,wanted totalk tohim on the phone.James went to thephone,and the following conversation ensued, as testifiedto by James:I said,"Hello," and the voice on the other end said,"This is Mr. Green.We just sawyou on T.V. What areyou trying to do?"I said,"We had arally earlier thisweek and we'retryingtoorganize a union forrestaurant workers."He said, "You just filedthat damnEEOC thing."I said,"Yes, sir, I thought it was a goodidea."He said,"Are yousaying that all the employeesat the Jackson Hilton needto bein a union?"I said,"Yes, sir,that'show I feel." I said,"LikeWillieJohnson,who workedtwo weeks and drew $43.00. Ifwe had a union it wouldn'tbe that way."He said,"That'sno damn concernof yours."I said,"Yes,Mr.Green, I thinkit is."And hesaid,"Well if that's thatway you feel, whydo you hang around here and acceptmy damn pay?" And Isaid,"Mr. Green,Idon'tconsider I'm hanging around. I'm hereto doa job andIRespondent's only witness,employee RayAbney,testified that he sawJames watching the program while standing at the end of a corridor leadingto thelobby.Even if true,this would not affect the result in this case.7 In the event no exceptions are filed as provided by Sec.102.46 of theRules and Regulations of the National Labor Relations Board,the findings,I feelI should be paid for it.". . . and hesaid, "If yourattitudedon'tchange I am going to fireyou." And Isaid, "You'rein a positionto do so.I can't stop you."Then hesaid,"If your attitude don'tchange, I amgoing tofire you." Isaid,"Well,Mr. Green, if you'retalking about the union,you mayaswellfireme,because I'm not going to changemy mind about that."He then said, "Well, you're fired."In addition to the above, the uncontroverted testimonyshows that James was employedfrom April 8, 1974, to thedateof hisdischargeon May 24, 1974, that during thattime he was complimented on hiswork on a number ofoccasionsby GeneralManager Green,and that the onlytime he wasreprimandedwas inconnection with anallegedly improperlycooked mealforwhich the entirekitchen crew was reprimanded.Based on the foregoing facts,and with no otherexplanationof James'dischargeeven advanced by Re-spondentby way of argument,let alonetestimony, thatRespondent violated Section 8(a)(1) and(3) by dischargingJames and Section8(a)(1) byinterrogatinghim about hisactivities and threatening him with dischargeis not open toquestion, and I so find.CONCLUSION OF LAWBy discharging J. T. James becauseof his unionactivities,and by interrogating and threatening himconcerning those activities, the Companyengaged in unfairlabor practices affecting commerce within the meaning ofSections 8(ax1) and(3) and 2(6) and(7) of the Act.THE REMEDYIshall recommend that Respondent cease and desistfromits unfairlaborpractices, that it offerreinstatement toJ.T. James with backpay, computed as provided in F. W.WoolworthCompany,90NLRB 289 (1950),andIsisPlumbing&Heating Co.,138 NLRB 716 (1962), and takecertain affirmative action in order to effectuate the policiesof the Act.Upon the foregoing findings of fact,conclusion of law,and the entire record,and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER2Respondent,Southern Businessand Industrial Develop-mentCorporation, d/b/a The Jackson Hilton and ItsOperatingReceiver,RobertG.Nichols, Jr., Jackson,Mississippi,itsofficers,agents, successors, and assigns,shall:1.Cease and desist from:(a)Dischargingor in any othermanner discriminatingagainst employees because they have engagedin concertedactivities.conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations,be adopted by the Board and becomeitsfindings,conclusions,and Order, and all objections thereto shall bedeemed waived for all purposes. THE JACKSON HILTON543(b) Interrogatingor threatening employees concerningtheir unionactivities.(c) In any like or relatedmannerinterferingwith,restraining,or coercing their employees in the exercise oftheir rights protected by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Offer J. T. James immediate and full reinstatement tohis former job or, if that job no longer exists, to asubstantially equivalent position, without prejudice to hisseniority or other rights and privileges, and make himwhole for any loss ofearningshe may have suffered, in themannersetforth in the section hereof entitled "TheRemedy."(b) Preserve and, upon request, make available to theBoard or its agents,for examination and copying, allpayroll records,socialsecurity payment records, timecards,personnel records and reports, and all records necessary toanalyze the amount of backpay due under the terms of thisrecommended Order.(c)Post at its place of business in Jackson, Mississippi,copies of the attached notice marked "Appendix."3 Copiesof said notice, on forms provided by the Regional Directorfor Region 15, after being duly signed by an authorizedrepresentative'of the Company, shall be posted byRespondent immediately upon receipt thereof, and main-tained for 60 consecutive days thereafter, in conspicuousplaces, including all places at all locations where notices toemployees are customarily posted. Reasonable steps shallbe taken by the Company to ensure that the notices are notaltered, defaced, or covered by any other material.(d)Notify said Regional Director, in writing, within 20days from the date of this Order, what steps theRespondent has taken to comply herewith.3 In the event that the Board'sOrder is enforced by a Judgment of ato a Judgment of the United States Court of Appeals Enforcingan Order ofUnited StatesCourt ofAppeals,the words in the notice reading"Posted bythe NationalLaborRelations Board."Order of the National Labor Relations Board"shall read"Posted Pursuant